Name: Commission Regulation (EEC) No 485/79 of 13 March 1979 determining the conditions of entry of horses intended for slaughter under subheading 01.01 A II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 3 . 79 Official Journal of the European Communities No L 64/49 COMMISSION REGULATION (EEC) No 485/79 of 13 March 1979 determining the conditions of entry of horses intended for slaughter under subheading 01.01 A II of the Common Customs Tariff Whereas while there is no harmonization at Commu ­ nity level of health provisions relating to horses intended for slaughter, such horses are not in practice removed from one Member State to another ; whereas under these conditions it does not appear necessary to lay down provisions concerning the transfer of such horses from one Member State to another ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the Nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2 ), and in particular Articles 3 and 4 thereof, HAS ADOPTED THIS REGULATION : ' I Article 1 The entry under subheading 01.01 A II of the Common Customs Tariff of horses intended for slaughter shall be subject to the conditions of the pro ­ visions set out in Articles 2 to 7 . Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3 ), as last amended by Regulation (EEC) No 484/79 (4 ), refers in subheading 01.01 A II to horses intended for slaughter ; whereas entry of such horses under this subheading is subject to conditions to be determined by the competent authorities ; whereas, in order to ensure uniform application of the nomenclature and rates of duty of the Common Customs Tariff, provi ­ sions are necessary to fix those conditions ; Whereas since the tariff benefit on the slaughter of imported horses is high , it is necessary to make provi ­ sion , in particular, for : 1 . the importer to be required to ensure that the horses are slaughtered , as well as to give security for and , where necessary, to pay the difference between the customs duty under subheading 01.01 A III and that under subheading 01.01 A II ; 2 . the horses to be identified in such a manner that they may be traced continuously from the time they enter into free circulation until their slaughter ; 3 . conveyance of horses between the customs office and the abattoir to be by means of transport duly sealed ; 4 . proof to be produced that the horses have been slaughtered in accordance with the conditions laid down in this Regulation ; Article 2 1 . At the time of entry into free circulation, each horse must be identified to the satisfaction of the competent authorities by a clearly legible mark resulting from the removal of hair, by means of scis ­ sors or otherwise, from the left shoulder, comprising the mark 4X' to indicate that the horse is intended for slaughter, and a number to enable a horse to be identi ­ fied from the time of entry into free circulation to the time of slaughter. This marking must be done either before or at the time of release of the horses for free circulation . 2 . The details of the marking shall be given in the entry for free circulation of the horses concerned . A copy of this entry shall accompany the horses, and must reach the authority referred to in Article 4 ( 1 ). (') OJ No L 14, 21 . 1 . 1969 , p. 1 . (2 ) OJ No L 40, 11 . 2 . 1977, p. 1 . (&gt;) OJ No L 172, 22 . 7. 1968 , p. 1 . (4 ) See page 47 of this Official Journal . No L 64/50 Official Journal of the European Communities 14 . 3 . 79 Article 3 1 . After completion of the customs formalities relating to entry into free circulation , the horses must be brought directly by means of transport duly sealed by the competent authority, without prejudice to any national provisions concerning the breaking and replacement of seals in cases of emergency, to an abat ­ toir recognized by the competent authorities, to be slaughtered. 2. On arrival at the abattoir, the vehicle must be unsealed and the horses discharged in the presence of the competent authority. 3 . However, the provisions of paragraphs 1 and 2 do not apply when the customs office where the formalities referred to in paragraph 1 are completed is in the abattoir, if the horses are immediately taken into the charge of the authority referred to in Article 4 (!) ¢ Moreover, when the customs office at which the formalities referred to in paragraph 1 are completed is in the immediate vicinity of the abattoir, the compe ­ tent authority may, instead of using seals , take appro ­ priate control measures to ensure that the horses are transferred directly to the abattoir and are taken into the charge of the authority referred to in Article 4 ( 1 ). Article 6 1 . The importer shall : (a) ensure that the horses are slaughtered in accor ­ dance with the conditions laid down in this Regu ­ lation ; (b) provide security, the form of which shall be speci ­ fied by the competent authorities, in respect of the difference between the amount resulting from the application; at the date of acceptance by the competent authorities of the entry for release of the horses into free circulation , of the customs duty under subheading 01.01 A III and that under subheading 01.01 A II ; (c) pay the difference referred to in (b) where the conditions laid down in this Regulation have not been complied with , except where in the opinion of the competent authorities there are no grounds for considering that a fraudulent act has been committed ; (d) at their request, allow the competent authorities to inspect all books, documents and accounts relating to the horses in question ; (e) submit to any measure of control which the competent authorities may deem appropriate to check the actual slaughter of the horses. 2. The security shall be released immediately after either provision of proof of slaughter under the condi ­ tions laid down in this Regulation , or payment of the difference referred to in paragraph 1 (b). Article 7 For the purposes of this Regulation , the territory of the Benelux Economic Union shall be considered to be a single Member State . Article 4 1 . Proof that the horses have been slaughtered must be supplied, either by a certificate issued by the authority empowered to do so, or by an endorsement added by that authority to the copy entry referred to in Article 2 (2) which establishes that the identity of the slaughtered animals agrees with the details set out on the entry into free circulation . 2. Within 18 days from the date of acceptance of the entry into free circulation of the horses, proof that slaughter has taken place must reach the customs office where the said entry was presented, either directly from the authority referred to in paragraph 1 , or, on its behalf, from the importer, in accordance with the decision of the Member State concerned . Article 8 Each Member State shall inform the Commission of the steps taken by its central administration for the purpose of applying this Regulation . The Commission shall forthwith communicate this information to the other Member States.Article 5 If on arrival at the abattoir the horse cannot be identi ­ fied, or the provisions of Article 3 have not been fulfilled, the competent authority must immediately inform the competent customs authority, which shall take action as necessary. Article 9 This Regulation shall enter into force on 1 July 1979 . 14. 3 . 79 Official Journal of the European Communities No L 64/51 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 March 1979 . For the Commission Ã tienne DAVIGNON Member of the Commission